Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 01, 2016

The Court of Appeals hereby passes the following order:

A16A1032. CRYSTAL MOORE v. TIDEWATER FINANCE COMPANY.

      Tidewater Finance Company sued Crystal Moore for breach of contract. The
trial court entered judgment in favor of Tidewater for $2,284.80 principal, $249.99
in interest, $278.47 in attorney fees, and court costs. Moore appealed directly to this
Court, but we lack jurisdiction. When a money judgment in an action for damages
totals $10,000.00 or less, a party must follow the discretionary appeal procedures to
obtain appellate review. See OCGA § 5-6-35 (a) (6). Because Moore failed to follow
the required procedure, her appeal is hereby DISMISSED for lack of jurisdiction. See
Hill v. Rose Electric Co., 220 Ga. App. 603 (469 SE2d 844) (1996).

                                        Court of Appeals of the State of Georgia
                                                                             03/01/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.